Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Swan (US Patent 8655730), in view of Wang 1 (US PGPub 20120284128), and further in view of Wang 2 (US PGPub 20180218287) failed to disclose: a method, comprising: receiving, through a user interface presented to a provider of an application and by one or more servers, data corresponding to a particular in-app user action performed by users after the application is installed; generating, by the one or more servers, a machine learning model that predicts a likelihood that specific users will perform the particular in-app user action after the application is installed based on attributes of users that have already installed the application and performed the particular in-app user action; determining, by the one or more servers and using the machine learning model, a set of users that have not yet installed the application, but are predicted to perform the particular in-app user action after the application is subsequently installed based on attributes of the users; and prior to the set of users installing the application, distributing, by the one or more servers, a particular third-party content identifying the application to client devices of the set of users based on the determination that the set of users are predicted to perform the particular in-app user action within the application after installing the application, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Swan, Wang 1 and Wang 2 discloses of a method, comprising: receiving, through a user interface presented to a provider of an application and by one or more servers, data corresponding to a particular in-app user action performed by users after the application is installed; using a machine learning model to predict a likelihood that specific users will perform the particular in-app user action; determining, by the one or more servers, a set of users that have not yet installed the application, but are predicted to perform the particular in-app user action after 
However, the prior art, Swan, Wang 1 and Wang 2 failed to disclose “generating, by the one or more servers, a machine learning model that predicts a likelihood that specific users will perform the particular in-app user action based on attributes of users that have already installed the application and performed the particular in-app user action; determining, using the machine learning model, a set of users that have not yet installed the application”   
Claim 8 is the product claim, similar to the claim 1, and claim 14 is the system claim, similar to the claim 1. Therefore, claims 2-19 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 






/JAE U JEON/Primary Examiner, Art Unit 2193